STEVENSON, Judge.
This case arises out of a multi-vehicle collision that occurred at the intersection of Winston Park Boulevard and Lyons Road in Coconut Creek, Florida. We reverse the final summary judgment entered in favor of appellee, the City of Coconut Creek, one of the defendants below.
Appellants, Victor Barrett and his wife Jeanette, allege that the City of Coconut Creek police officer who was manually directing traffic at the intersection was negligent in first directing them to proceed slowly through the intersection and then, suddenly and unexpectedly, jumping in front of their ear and ordering them to stop. As soon as the Barretts’ automobile came to a stop at the direction of the officer, they were rear-ended by two following vehicles.
Based on the facts as alleged and supported by deposition and affidavit, we cannot conclude that as a matter of law there was no causal connection between the police officer’s traffic directions and the ensuing crash. We find that there were genuine issues of material fact as to whether the police officer could have caused, in part, the accident between appellants and the cars that hit them. If the record evidence raises even the slightest doubt upon any issue of material fact, then summary judgment may not be entered. See Moore v. Morris, 475 So.2d 666 (Fla.1985).
REVERSED and REMANDED.
GLICKSTEIN and SHAHOOD, JJ., concur.